         Case 8:19-cr-00201-PJM Document 45 Filed 08/26/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA


 V.



 JERAIL MELIK NETCLIFF,
                                                           Criminal No. 19-0201 PJM
                                                           Civil No.     21-0497 PJM
       Defendant.




                                 MEMORANDUM OPINION

       Pro se Defendant Jerail Melik Netcliff has moved to vacate his sentence pursuant to 28

U.S.C. § 2255. Despite the Fourth Circuit's prior rejection of his claim. United States v. Netcliff,

811 F. App'x 186 (4th Cir. 2020), he now re-asserts that his sentence is unlawful because his

applicable Guidelines range was twice misstated at his Rule 11 hearing.For the reasons thatfollow,

Netcliffs Motion is DENIED.

                                                I.


       On January 24,2019,Netcliffrobbed a bank in Derwood, Maryland, brandishing a replica

handgun and demanding money from the teller. On April 22, 2019, he was charged in a single-

count criminal information with Bank Robbery in violation of 18 U.S.C. § 2113. The offense was

also a violation of his supervised release in another case—a 2017 conviction for possession of a

firearm in furtherance of a drug trafficking crime. See Criminal No.PJM 14-425.

       On May 1, 2019, Netcliff pleaded guilty to the Information in the case at bar. At his Rule

11 hearing, Netcliff was told on two occasions that the Guidelines range for his violation of
Case 8:19-cr-00201-PJM Document 45 Filed 08/26/21 Page 2 of 4
Case 8:19-cr-00201-PJM Document 45 Filed 08/26/21 Page 3 of 4
Case 8:19-cr-00201-PJM Document 45 Filed 08/26/21 Page 4 of 4
